 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD BRET THOMAS,                             No. 2:18-CV-1711-KJM-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    J. WALTERS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are Plaintiff’s complaint (ECF No. 1) and Plaintiff’s

19   motion for appointment of counsel (ECF No. 3). Plaintiff alleges Defendants violated his Eighth

20   Amendment right against cruel and usual punishment, Fourteenth Amendment due process rights,

21   his First Amendment rights, and his rights under the American’s with Disabilities Act (ADA).

22   Plaintiff’s claims are largely unclear and at times fanciful. For the reasons set forth below

23   Plaintiff’s complaint is dismissed without prejudice and his motion for appointment of counsel is

24   denied.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named 17 defendants: (1) J. Walters, (2) R. Santisteban, (3) C.

 3   Szmanski, (4) D. English, (5) F. Holms, (6) N. Rushing, (7) L. Saeteurn, (8) Q. Tran, (9) Price,

 4   (10) C. Halloran, (11) Escobar, (12) Barba, (13) T. Miller, (14) M. Miranda, (15) Pedroza, (16)

 5   Maan, and (17) Hong. Plaintiff asserts four claims against these defendants related to events that

 6   occurred on separate dates or during separate time periods. First, Plaintiff alleges on November

 7   12, 2017, he had a seizure, and while being taken from the yard, was attacked and assaulted by

 8   prison guards in order to allow the E-Yard nurse to prick his finger for blood. Plaintiff asserts

 9   this was a violation of his Eighth Amendment rights and his Fourteenth Amendment rights.

10   Plaintiff, however, fails to identify the defendants involved in this alleged incident. Second,

11   Plaintiff alleges since October 7, 2015, he has been the victim of a conspiracy, torture,

12   discrimination, and subject of the falsification of medical records in violation of the ADA, the

13   Fourteenth Amendment, and the Eighth Amendment. Plaintiff again fails to identify the

14   defendants involved in these alleged violations. Third, Plaintiff alleges on December 5, 2017, he

15   was written up in retaliation for filing a complaint against Walters, Santisteban, Szmanski,

16   English, Holmes, Rushing, Tran, Saeteurn, and “two nurses”. Plaintiff however fails to note who

17   wrote him up. Plaintiff also alleges that Halloran, Escobar, Barba, Walters, Miller, and Miranda,

18   read his mental health report without his consent. Plaintiff alleges these acts are violations of his

19   First, Fourteenth, and Eighth Amendment rights. Fourth, Plaintiff alleges that on October 7,

20   2015, he was removed from the EOP to D-Yard and this move, and other acts, are a part of a
21   conspiracy not to treat Plaintiff’s illness in violation of the Eighth and Fourteenth Amendments.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        3
 1                                             III. ANALYSIS

 2            A.    Claim 1: Alleged Eighth and Fourteenth Amendment Violations on
                    November 12, 2017
 3

 4                  Plaintiff alleges on November 12, 2017, he had a seizure, and while being taken

 5   from the yard, was attacked and assaulted by prison guards in order to allow the E-Yard nurse to

 6   prick his finger for blood. The Federal Rules of Civil Procedure require complaints contain a

 7   “…short and plain statement of the claim showing that the pleader is entitled to relief.” See

 8   McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims

 9   must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th

10   Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives

11   the defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes

12   v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

13   degree of particularity, overt acts by specific defendants which support the claims, vague and

14   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

15   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

16   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

17   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

18   2009).

19                  Here, Plaintiff has failed to identify the defendants who allegedly violated his

20   Eighth and Fourteenth Amendment rights. For that reason, the pleading standard and fair notice
21   requirement has not been met. Thus, Plaintiff’s claims cannot proceed. The Court also notes it is

22   unclear what Plaintiff’s Fourteenth Amendment clam is, and reminds Plaintiff that he must state

23   the claim plainly with supporting factual allegations for it to pass screening. Plaintiff will be

24   provided leave to amend.

25   ///

26   ///
27   ///

28   ///
                                                        4
 1          B.      Claim 2: Alleged ADA, Eighth, and Fourteenth Amendment Violations Since
                    October 7, 2015
 2

 3                  Plaintiff alleges since October 7, 2015, he has been the victim of a conspiracy,

 4   torture, discrimination, and subject of the falsification of medical records in violation of the ADA,

 5   the Fourteenth Amendment, and the Eighth Amendment.

 6                  Here, Plaintiff has again failed to identify the defendants who allegedly violated

 7   his rights under the ADA, Eighth, and Fourteenth Amendments. For that reason, the pleading

 8   standard and fair notice requirement has not been met. Thus, Plaintiff’s claims cannot proceed.

 9   Additionally, the Court notes that Plaintiff’s claim lacks clarity and reminds Plaintiff that each

10   alleged violation—of the ADA, Eighth Amendment, and Fourteenth Amendment—must be

11   alleged plainly and directly and supported by specific factual allegations. Plaintiff will be

12   provided leave to amend.

13          C.      Claim 3: Alleged First, Eighth, and Fourteenth Amendment Violations on
                    December 5, 2017
14

15                  Plaintiff alleges on December 5, 2017, he was written up in retaliation for filing a

16   complaint against Walters, Santisteban, Szmanski, English, Holmes, Rushing, Tran, Saeteurn, and

17   “two nurses.” Plaintiff, however, failed to allege which defendant gave him the retaliatory write

18   up. For that reason, this Court cannot determine which, if any, of the named defendants

19   committed the alleged act. Thus, the pleading standard and fair notice requirement has not been

20   met.

21                  Further, Plaintiff alleges that Halloran, Escobar, Barba, Walters, Miller, and

22   Miranda, read his mental health report without his consent. However, it is unclear which right

23   Plaintiff alleges this violates. Plaintiff simply states that the above-named defendants read his

24   mental health reports but fails to connect the alleged act with a violation on any constitutional

25   right. Plaintiff is again reminded to take note of the pleading requirements outlined above, to

26   state his claim plainly and support it with factual allegations. For these reasons this claim cannot

27   proceed. Plaintiff will be provided an opportunity to amend.

28   ///
                                                        5
 1          D.        Claim 4: Alleged Eighth and Fourteenth Amendment Violations Related to
                      Removal from EOP
 2

 3                    Plaintiff alleges that on October 7, 2015, he was removed from the EOP to D-Yard

 4   and contends that this move, and other acts, are a part of a conspiracy not to treat Plaintiff’s

 5   illness in violation of his Eighth and Fourteenth Amendment rights. The only defendant alleged

 6   to have been involved in his removal from the EOP to D-Yard is Pedroza.

 7                    Turning first to Plaintiff’s eighth amendment claim, the treatment a prisoner

 8   receives in prison and the conditions under which the prisoner is confined are subject to scrutiny

 9   under the Eighth Amendment, which prohibits cruel and unusual punishment. See Helling v.

10   McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth

11   Amendment “. . . embodies broad and idealistic concepts of dignity, civilized standards,

12   humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of confinement

13   may, however, be harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

14   Nonetheless, prison officials must provide prisoners with “food, clothing, shelter, sanitation,

15   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986).

16   A prison official violates the Eighth Amendment only when two requirements are met: (1)

17   objectively, the official’s act or omission must be so serious such that it results in the denial of the

18   minimal civilized measure of life’s necessities; and (2) subjectively, the prison official must have

19   acted unnecessarily and wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at

20   834. Thus, to violate the Eighth Amendment, a prison official must have a “sufficiently culpable

21   mind.” See id.

22                    Here, Plaintiff has pleaded no facts indicating that Pedroza acted objectively

23   unreasonably such that it resulted in a denial of the minimal civilized measure of life’s

24   necessities, nor has he pleaded any facts indicating that Pedroza subjectively acted unnecessarily

25   for the purpose of inflicting harm. For that reason, his Eighth Amendment claim against Pedroza

26   is not cognizable.

27   ///

28   ///
                                                         6
 1                  It is unclear what Plaintiff’s remaining claims are in this section of his complaint.

 2   Plaintiff states that he did not receive medication, discusses alleged fabrications related to a debt,

 3   racial slurs, and other “conspiracies” but does not connect any of these allegations to a violation

 4   of his constitutional rights. Thus, this claim fails to meet the pleading requirement and cannot

 5   pass screening. Plaintiff is once more reminded of his need to comply with the pleading standard

 6   outlined above. Plaintiff will be afforded an opportunity to amend.

 7

 8                                 IV. AMENDING THE COMPLAINT

 9                  Because it is possible that some of the deficiencies identified in this order may be

10   cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203

11   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

12   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

13   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

14   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

15   amended complaint must be complete in itself without reference to any prior pleading. See id.

16                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

17   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

18   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

19   each named defendant is involved, and must set forth some affirmative link or connection

20   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
21   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

22                  Finally, plaintiff is warned that failure to file an amended complaint within the

23   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

24   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

25   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

26   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).
27   ///

28   ///
                                                         7
 1                         V. MOTION FOR APPOINTMENT OF COUNSEL

 2                  Pending before the court is plaintiff’s motion for the appointment of counsel (Doc.

 3   3). The United States Supreme Court has ruled that district courts lack authority to require

 4   counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist. Court,

 5   490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

 6   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

 7   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 8   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

 9   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

10   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

11   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

12   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

13   of counsel because:

14                  . . . Terrell demonstrated sufficient writing ability and legal
                    knowledge to articulate his claim. The facts he alleged and the
15                  issues he raised were not of substantial complexity. The
                    compelling evidence against Terrell made it extremely unlikely that
16                  he would succeed on the merits.
17                  Id. at 1017.
18                  In the present case, the court does not at this time find the required exceptional

19   circumstances. Plaintiff asserts that he requires the appointment of legal counsel because he

20   suffers from major seizures that prevent him from reading and writing on a daily basis, because
21   he is confined to a wheelchair and must wear a helmet for protection, and because he has a

22   temporary inmate assistant. Plaintiff’s pre-written form motion also states that he is either

23   illiterate or a non-English speaker.

24                  The Court looks first to Plaintiff’s likelihood of success on the merits. Plaintiff

25   makes no argument in his motion that he will likely be successful on the merits of this specific

26   case. This Court’s review of the complaint found that all of Plaintiff’s claims are not cognizable
27   as currently pleaded. Plaintiff’s claims are largely unclear and generally fail to meet the pleading

28   standard. For that reason, it cannot be said that Plaintiff will likely be successful on the merits of
                                                         8
 1   his claims.

 2                   The Court looks second to Plaintiff’s ability to articulate his claims on his own in

 3   light of the complexity of the legal issues involved. Though Plaintiff has failed to compose a

 4   clear complaint that satisfies the pleading standard, he does not seem incapable of articulating his

 5   claims generally. There is no evidence that indicates Plaintiff’s seizures prevent him from

 6   composing a complaint properly outlining constitutional violations and supporting those alleged

 7   violations with factual assertions. Further, despite Plaintiff’s motion stating that he is illiterate or

 8   a non-English speaker, there is absolutely no evidence to support either contention. In fact, all the

 9   evidence supports the notion that Plaintiff is both literate and an English speaker—as he

10   composed a complaint, properly filling out the necessary blank areas, and composed this motion,

11   again properly filling out the necessary blank areas. Additionally, Plaintiff’s potential claims are

12   not so complex as to warrant the need of appointed counsel. Thus, Plaintiff has not made an

13   adequate showing that he is entitled to appointed counsel.

14

15                                           VI. CONCLUSION

16                   Accordingly, IT IS HEREBY ORDERED that:

17                   1.      Plaintiff’s request for the appointment of counsel (Doc. 3) is denied;

18                   2.      Plaintiff’s complaint is dismissed with leave to amend; and

19                   3.      Plaintiff shall file a first amended complaint within 30 days of the date of

20   service of this order
21

22

23   Dated: January 15, 2019
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         9
